Case: 14-10534   Date Filed: 09/03/2015   Page: 1 of 7


                                                        [DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-10534
                        Non-Argument Calendar
                      ________________________

                D.C. Docket No. 6:12-cv-00811-ACC-DAB



LARRY RUMBOUGH,

                                             Plaintiff - Appellant,

                                  versus

EXPERIAN INFORMATION SOLUTIONS, INC.,
LEXISNEXIS RISK DATA RETRIEVAL SERVICES, LLC,

                                             Defendants - Appellees.

                      ________________________

               Appeals from the United States District Court
                    for the Middle District of Florida
                      ________________________

                            (September 3, 2015)




Before TJOFLAT, WILSON and BLACK, Circuit Judges.

PER CURIAM:
               Case: 14-10534     Date Filed: 09/03/2015    Page: 2 of 7


      Larry Rumbough, proceeding pro se, appeals the district court’s grant of

summary judgment in favor of Experian Information Solutions, Inc. (Experian) and

LexisNexis Risk Data Retrieval Services, LLC (LexisNexis) on his claims arising

under the Fair Credit Reporting Act (FCRA), 15 U.S.C. § 1681, et seq. Rumbough

contends (1) the district court erred by concluding most of his claims against

Experian were barred by the doctrine of res judicata; (2) the district court erred by

granting summary judgment to Experian on his claim that Experian violated 15

U.S.C. § 1681b by providing his consumer report to certain entities for

impermissible purposes; (3) the district court incorrectly concluded Rumbough

failed to present sufficient evidence to show that any alleged FCRA violation

caused his purported damages; and (4) the district court erred by granting summary

judgment to LexisNexis on his claim that LexisNexis violated 15 U.S.C. § 1681s-2

by failing to furnish and verify accurate information for his credit report.

      The parties are familiar with the facts, so we will not recount them. After

careful consideration, we affirm.

1. Res Judicata

      The district court correctly determined that, with the exception of

Rumbough’s impermissible purposes claim, Rumbough’s claims were barred by

res judicata. Under the doctrine of res judicata, a claim is barred by prior

litigation if: “(1) there is a final judgment on the merits; (2) the decision was


                                           2
                 Case: 14-10534      Date Filed: 09/03/2015      Page: 3 of 7


rendered by a court of competent jurisdiction; (3) the parties, or those in privity

with them, are identical in both suits; and (4) the same cause of action is involved

in both cases.” See Ragsdale v. Rubbermaid, Inc., 193 F.3d 1235, 1238 (11th Cir.

1999).

      Rumbough does not dispute that the first three prongs of the res judicata test

are satisfied—in 2007, he filed an action (Rumbough I) 1 that (1) was adjudicated

on the merits (2) by a court of competent jurisdiction and (3) both he and Experian

were named parties. Rather, Rumbough asserts the claims he raised in Rumbough I

were distinct from the claims he raises in this action. We disagree. The

complaints in both actions allege identical claims against Experian. Moreover, a

review of the relevant documents from Rumbough I shows both actions were based

upon the same nucleus of operative fact, i.e., Experian’s inaccurate reporting of a

federal tax lien’s location in the Orange County Circuit Court, as opposed to the

Orange County Comptroller’s office, and the denial of Rumbough’s mortgage loan

application purportedly as a result of the inaccurate reporting. See id. at 1238-39

(“[I]f a case arises out of the same nucleus of operative fact, or is based upon the

same factual predicate, as a former action, . . . the two cases are really the same

‘claim’ or ‘cause of action’ for purposes of res judicata.” (quotation omitted)).



      1
          Rumbough v. Equifax Information Services, LLC, et al., Case No. 6:07-cv-1136-Orl-
18GJK.
                                               3
              Case: 14-10534     Date Filed: 09/03/2015    Page: 4 of 7


Accordingly, the district court did not err in concluding Rumbough’s claims, with

the exception of his impermissible purposes claim, were barred by res judicata.

2. Impermissible Purposes

      With respect to Rumbough’s newly-added impermissible purposes claim (to

which the district court did not apply res judicata) the district court nonetheless

properly granted summary judgment to Experian. The FCRA describes certain

permissible purposes for furnishing consumer reports, including to a person who

“has a legitimate business need for the information—(i) in connection with a

business transaction that is initiated by the consumer; or (ii) to review an account

to determine whether the consumer continues to meet the terms of the account.”

15 U.S.C. § 1681b(a)(3)(F). Furnishing a consumer report to a person who intends

to use the information for the “extension of credit” or the “collection of an

account” is also permissible. Id. § 1681b(a)(3)(A).

      Rumbough claims Experian violated § 1681b by furnishing his credit report

to four entities without a permissible purpose: Bank of America, Chase, Oliphant

Financial Corp., and Phillips & Cohen. Rumbough has presented no evidence,

however, that Experian issued Rumbough’s report for any purpose not permitted

by § 1681b. To the contrary, Rumbough testified he received letters from Oliphant

Financial Corp. and Phillips & Cohen regarding debt collection, which is a

permissible use for consumer reports. See 15 U.S.C. § 1681b(a)(3)(A).


                                           4
               Case: 14-10534     Date Filed: 09/03/2015     Page: 5 of 7


Rumbough also testified he had credit cards and bank accounts with both Chase

and Bank of America. Because Rumbough was a current account holder, these

entities were permitted to use his report to ensure that he “continue[d] to meet the

terms of [his] account.” See 15 U.S.C. § 1681b(a)(3)(F). Rumbough’s conclusory

allegations that Experian furnished his report for an impermissible purpose are

insufficient to create a material issue of fact. See Celotex Corp. v. Catrett, 477
U.S. 317, 323-24 (“[T]he nonmoving party [must] go beyond the pleadings and . . .

designate ‘specific facts showing that there is a genuine issue for trial.’”); Ellis v.

England, 432 F.3d 1321, 1325-26 (11th Cir. 2005) (“[M]ere conclusions and

unsupported factual allegations are legally insufficient to defeat a summary

judgment motion.”). The district court therefore correctly granted summary

judgment to Experian on Rumbough’s impermissible purposes claim.

3. Damages

      Additionally, the district court correctly granted summary judgment to

Experian because Rumbough cannot show any alleged FCRA violations caused his

purported damages. See Cahlin v. Gen. Motors Acceptance Corp., 936 F.2d 1151,

1161 (11th Cir. 1991) (explaining, in an FCRA case, the plaintiff has an

“affirmative duty” to “com[e] forward with evidence supporting his claim that

[the] alleged inaccurate report caused him harm.”). Rumbough presented no

evidence that Experian’s allegedly inaccurate reporting of the location of the


                                            5
                Case: 14-10534    Date Filed: 09/03/2015    Page: 6 of 7


federal tax lien caused Rumbough’s mortgage denial. Rather, the handwritten note

on the mortgage application indicated the denial was based on the fact the lien was

unpaid, not where the lien was located. See id. Furthermore, there is no evidence

Experian acted with the intent necessary to award statutory damages, which are

available only for “willfully fail[ing] to comply” with FCRA. See 15 U.S.C.

§ 1681n. The district court correctly granted summary judgment to Experian on

Rumbough’s damages claims.

4. LexisNexis

      The district court likewise correctly granted summary judgment to

LexisNexis. Rumbough claims LexisNexis violated 15 U.S.C. § 1681s-2 by

knowingly misreporting the filing location of the federal tax lien. See 15 U.S.C.

§ 1681s-2(a)(1)(A) (“A person shall not furnish any information relating to a

consumer to any consumer reporting agency if the person knows or has reasonable

cause to believe that the information is inaccurate.”). As discussed above,

however, Rumbough presented no evidence that the inaccuracy of the location of

the lien on his consumer report caused the denial of his mortgage application.

Rather, the evidence showed his mortgage application was denied because the

federal tax lien existed, not because notice of the lien was filed in a particular

location. Accordingly, the district court properly granted summary judgment in

favor of LexisNexis. See Nagle v. Experian Info. Solutions, Inc., 297 F.3d 1305,


                                           6
               Case: 14-10534       Date Filed: 09/03/2015   Page: 7 of 7


1307 (11th Cir. 2002) (“[T]he failure to produce evidence of damage resulting

from a FCRA violation mandates summary judgment.”); Cahlin, 936 F.2d at 1161

(affirming summary judgment against plaintiff’s FCRA claim because plaintiff

failed to establish the “inaccurate information on th[e] report was the cause of

[plaintiff’s] denial of credit”).

                                      *     *      *

       For the foregoing reasons, the district court’s judgments in favor of

LexisNexis and Experian are AFFIRMED.




                                            7